Citation Nr: 0431022	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  01-08 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the lumbar spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 until April 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a May 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has reviewed the claims file and concludes that 
additional development is required in order to comply with 
the duty to assist under the VCAA.  Specifically, at his July 
2004 videoconference hearing before the undersigned, the 
veteran expressed his belief that there might be outstanding 
medical records from the VA Medical Center at Dayton, Ohio.  
An attempt should be made to obtain such additional evidence.  
Additionally, the veteran reported he was in receipt of 
Social Security disability benefits.  A copy of such 
disability determination, and all records considered in 
making that determination, would be useful in the 
adjudication of the appeal.  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the VA Medical Center in 
Dayton, Ohio, and request all treatment 
records concerning the veteran, from 2001 
to the present.  If no treatment reports 
are found, then the claims file shall so 
indicate and the veteran should be 
apprised of such negative results.  

2.  Contact the Social Security 
Administration and request a copy of any 
and all disability determinations 
relative to the veteran, and all 
associated clinical records considered in 
making such determinations.  

3.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




